Citation Nr: 0827009	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In August 2008, the undersigned veterans law judge granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran does not have a confirmed diagnosis of PTSD. 
In-service stressors to support a diagnosis of PTSD have not 
been verified..

2.  The veteran does not currently have a diagnosed or 
demonstrated hearing disability.

3.  The veteran does not currently have a diagnosed or 
demonstrated tinnitus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2007).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board notes that despite the RO's attempts to obtain the 
veteran's service medical records, those records are 
unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the veteran's 
records appear to have been destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  The veteran was informed 
that his records appeared to be fire-related in a September 
2006 letter.  A formal finding of unavailability of service 
medical records was completed in January 2008, outlining the 
attempts to locate the records.  

I.  The claim for service connection for PTSD

The veteran contends that he has PTSD due to his active 
service.  The veteran alleged combat stressors in an August 
2006 PTSD assessment done at the VA medical center.  
Specifically, he stated that he participated in the battle of 
Normandy, where he was blown out of a foxhole and treated at 
a field hospital.  He also claimed he was sent to St. Low 
where he was subjected to four hours worth of bombing.  

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

As stated above, the veteran's service records are 
unavailable for review.  

Post service medial records submitted were VA treatment 
records reflecting treatment for psychiatric disorders.  An 
August 2008 treatment record noted diagnoses of depressive 
disorder, rule out recurrent major depressive disorder, rule 
out dysthemic disorder, chronic alcohol dependence in 
episodic remission, and rule out PTSD.  The psychiatrist 
noted a lifelong untreated tendency towards dysthemic mood, 
now with symptoms of major depressive disorder.  The 
psychiatrist also noted some PTSD symptoms including 
distressing dreams, avoidance of thoughts and activities, 
sleep disturbance, irritability, hypervigilance, and 
exaggerated startle response.  Despite some noted PTSD 
symptoms and the veteran's reported history of combat, there 
is no objective medical evidence showing a confirmed 
diagnosis of PTSD.

Furthermore, as stated above, the veteran was informed that 
his service records were unavailable in a September 2006 
letter.  The same letter also requested that the veteran 
submit any relevant documents he might have in his 
possession, including a DD 214, statements from fellow 
veterans, separation papers, or any other medical evidence.  
The letter also requested that the veteran complete an 
enclosed PTSD questionnaire, so that a search of military 
records could be made.  A review of the record revealed that 
the veteran failed to submit any of the requested evidence, 
as well as failed return the completed PTSD questionnaire.  
Thus, despite the veteran's statements noted in his VA 
treatment records regarding combat exposure at Normandy and 
St. Lo, the veteran has not provided sufficient information 
to permit as search of records to verify his combat status or 
to verify his stressors.  

Because the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences, the 
veteran's claimed stressors must be verified.  See Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  Unfortunately, while the veteran 
reported combat stressors in his above-mentioned VA 
psychiatric records, any symptoms attributed to possible PTSD 
were based on information which has not been corroborated as 
the veteran has not provided the information necessary for 
the RO to attempt to verify the alleged stressor.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor or verified combat, nor does it include a confirmed 
diagnosis of PTSD, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the claim must be denied.
 
II.   The claims for service connection for hearing loss and 
tinnitus

The veteran contends that he currently has hearing loss and 
tinnitus as the result of his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385.

The veteran submitted VA treatment records dated June 2006 to 
September 2006.  These records primarily reflected treatment 
for mental health disorders, including PTSD.  The records, 
however, were silent as to any complaints, treatment, or 
diagnosis of any hearing loss or tinnitus.  The veteran did 
not indicate any treatment outside the Providence VA medical 
center.  Thus, there is no evidence of any current hearing 
loss or tinnitus.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the evidence of record does not show that the 
veteran has an acquired hearing disability or tinnitus that 
is due to service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


